OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Entry
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0, filed 11 January 2022, is acknowledged and has been granted. The claims filed 11 January 2022 have been entered, and further, are amended below via the Examiner’s Amendment. The aforesaid has resulted in the following Allowability Notice (please see below; please see Interview Summary included herewith; please see attached form PTO-2323).

Response to Amendment – After Final
The Amendment filed 11 January 2022, after Final Rejection (Final Office Action dated 13 October 2021), has been entered by the Examiner. Claim 26 has been amended; claims 28 and 30 have been canceled; and new claim 44 has been added. As such, claims 26, 27, 29, and 31-44 are pending and under consideration.
It is noted that an Examiner’s Amendment to the record (of which amends the aforesaid Amendment filed 11 January 2022) and Reasons for Allowance are set forth below. All of the objections and rejections previously set forth in the Final Office Action are overcome by the amendment(s); the aforesaid objections and rejections have been withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s amendment was given in a telephone interview with Agent of Record Nina A. Reger on 25 January 2022.

Please cancel claim 44.
Please replace claims 26 and 29 with the following corresponding claims.

A chromium-free coating composition for treating a metal surface, the coating composition consisting of:
10-90 percent by weight of a water-soluble sol-gel consisting of a poly-condensed silane solution consisting of water and a poly-condensed silane formed from one or more organo-functional silanes selected from the group consisting of glycidoxypropyltrimethoxysilane, tetraethoxy silane, vinyl trimethoxy silane, mercaptopropyl trimethoxy silane, and aminopropyl trimethoxy silane;
0.5-5 percent by weight of a hydrolyzing agent selected from the group consisting of nitric acid, acetic acid, and hydrochloric acid;
0.1-3 percent by weight of a flash rust inhibitor selected from the group consisting of C12-C14 (2-benzothiazolylthio) succinic acid tertiary amine salts, ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts, and mixtures thereof; 
0.05-5 percent by weight of a curing agent, wherein the curing agent is butyl diethanol amine or a derivative of butyl diethanol amine;
0.5-30 percent by weight of a film forming agent selected from the group consisting of ethylene glycol, poly ethylene glycol, ethyl silicate, and mixtures thereof;

2 percent by weight or less of a defoamer and leveling agent,
the balance being water based upon 100 percent by weight of the total coating composition,
wherein the flash rust inhibitor is in the form of an aqueous solution. 

29. The coating composition as claimed in claim 26, wherein the one or more organo-functional silanes are hydrolyzed at pH 4-6.5 for 16 hours at room temperature with continuous stirring at a speed of 300-800 rpm. 

End Examiner’s Amendment

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 26, 27, 29, and 31-43 are allowed over the prior art.
The closest prior art of record is US 2010/0330380 to Colreavy et al. (hereinafter “Colreavy”). The closest prior art of record discloses a sol-gel coating composition comprising a hydrolyzed organosilane; an organometallic precursor; and a chelator for the organometallic precursor, of which may be a corrosion inhibitor [0042; see also citations of record], as well as other additives which include, inter alia, corrosion inhibitors. 
The hydrolyzed organosilane (i.e., hydrolysis condensation) is hydrolyzed with the chelated organometallic precursor, thus forming a hydrolyzed organosilane-organometallic hybrid sol-gel coating. 
The claimed coating composition, through the use of the transitional phrase “consisting of”, excludes an organometallic precursor and a chelating agent from being included therein, as the phrase functions to limit the claimed coating composition to only the components recited in the claim, namely, the water-soluble sol-gel (polycondensed silane and water), hydrolyzing agent, flash rust inhibitor (aqueous solution), curing agent, film forming agent, pigment, defoamer and leveling agent, and water; wherein each of the aforesaid components are also further limited, in terms of the species thereof, through the use of “consisting of”.
Additionally, Colreavy discloses a vast array of corrosion inhibitors which are suitable for use in the coating composition, but does not disclose or otherwise teach or suggest the inhibitor being selected from the group consisting of C12-C14 (2-benzothiazolylthio) succinic acid tertiary amine salts, ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts, and mixtures thereof.
The additionally cited prior art of record (see US 6,059,867 to Lewis et al.; US 6,309,697 to Scherer et al.; “The Handbook of Green Chemicals” (NPL); and “Kramer” (NPL)) does not provide a teaching or suggestion for using either of, or a mixture consisting of, the aforesaid inhibitors, as the corrosion inhibitor(s) of the coating composition of Colreavy.
Scherer et al. and the Handbook of Green Chemicals teach SER-AD® FA 379, of which is an aqueous mixture of corrosion inhibitor species which includes the aforesaid C12-C14 (2-benzothiazolylthio) succinic acid tertiary amine salts and ethoxylated tridecylalcohol phosphate-comprising monoethanolamine salts, but also includes additional species/components which are excluded from the claimed coating composition.
Lewis et al. and Kramer teach that amine salts of (2-benzothiazolylthio) succinic acid, such as primary amine salts having a C6-C24 alkyl group, are useful as corrosion inhibitors, but do not teach or suggest (i.e., to sufficient specificity) a tertiary amine having (specifically) C12-C14 
A comprehensive and exhaustive search of the prior art for the aforesaid corrosion inhibitor species (or mixture consisting thereof) did not produce any disclosure nor reasonable teaching/suggestions of the aforesaid inhibitors and/or motivation for the use thereof in the coating composition of Colreavy.
In view of the foregoing, the prior art does not disclose, nor reasonably teach nor suggest (i.e., does not render obvious), the coating composition as defined by claim 26. For these reasons, the Examiner has determined that the invention as defined by claims 26, 27, 29, and 31-43 is in proper condition for allowance.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labelled “Comments on Statement of Notice of Allowability”.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782